                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF INDIANA
                                       HAMMOND DIVISION

 DEIRDRE K. DUPEY,

                        Plaintiff,

                            v.                                   CAUSE NO.: 2:20-CV-465-TLS-JPK

 EQUIFAX INFORMATION SERVICES,
 LLC and TRANSUNION, LLC,

                         Defendants.

                                            OPINION AND ORDER

         This matter is before the Court on an Agreed Stipulation of Dismissal with Prejudice [ECF

No. 26], filed by the Plaintiff and Defendant Transunion, LLC on June 18, 2021, and a Stipulation

of Dismissal [ECF No. 27], filed by the Plaintiff and Defendant Equifax Information Services, LLC

on July 2, 2021. In each filing, the Plaintiff and the named Defendant agree to the dismissal with

prejudice of this action as to that Defendant only.

         Federal Rule of Civil Procedure 41(a)(1)(A)(ii) provides that a “plaintiff may dismiss an

action without a court order by filing . . . a stipulation of dismissal signed by all parties who have

appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii) (emphasis added). Neither of the stipulations filed in this

case has any effect within the meaning of Rule 41(a)(1)(A)(ii) because neither stipulation was

signed by all parties.1 Nevertheless, because the filings demonstrate that all parties agree that the

claims in this case have been resolved, the Court finds that dismissal of this action with prejudice is

appropriate. See Fed. R. Civ. P. 41(a)(2) (“Except as provided in Rule 41(a)(1), an action may be


1
  The Seventh Circuit Court of Appeals has held that the proper procedure for dismissal of individual parties or claims
is by the amendment of pleadings under Federal Rule of Civil Procedure 15(a) and not by dismissal under Federal Rule
of Civil Procedure 41(a). Taylor v. Brown, 787 F.3d 851, 857–58, 858 n.9 (7th Cir. 2015) (explaining that “Rule 15(a)
allows a plaintiff to amend his complaint—including by adding or dropping parties and claims—as a matter of right in
some situations and by court order in others” and reminding district courts to use Rule 15(a) rather than Rule 41(a) for
dismissal of individual claims); see also 6 Fed. Prac. & Proc. Civ. § 1479 (3d ed.).
dismissed at the plaintiff’s request only by court order, on terms that the court considers proper.”).

       Accordingly, the Court CONSTRUES the Agreed Stipulation of Dismissal with Prejudice

[ECF No. 26] and the Stipulation of Dismissal [ECF No. 27] as a request to dismiss this case with

prejudice and ORDERS that this case is DISMISSED with prejudice as to both Defendants.

       SO ORDERED on July 6, 2021.

                                              s/ Theresa L. Springmann
                                              JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT




                                                   2
